In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 16‐1840 
HEARTLAND ALLIANCE NATIONAL IMMIGRANT JUSTICE 
CENTER, 
                                    Plaintiff‐Appellant, 

                                  v. 

U.S. DEPARTMENT OF HOMELAND SECURITY, 
                                     Defendant‐Appellee. 

                      _______________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
            No. 12 C 9692 — Charles R. Norgle, Judge. 
                     ____________________ 

  ARGUED SEPTEMBER 28, 2016 — DECIDED OCTOBER 21, 2016 
                ____________________ 

   Before POSNER, FLAUM, and MANION, Circuit Judges. 
     POSNER,  Circuit  Judge.  Heartland  Alliance’s  National  Im‐
migrant  Justice  Center  (sometimes  referred  to  as  Heartland 
Alliance National Immigration Justice Center—we’ll just call 
it  the  Center)  is,  we  read  on  its  website,  www.immigrant
justice.org/about‐nijc  (visited  October  19,  2016),  “dedicated 
to  ensuring  human  rights  protections  and  access  to  justice 
2                                                        No. 16‐1840 


for  all  immigrants,  refugees  and  asylum  seekers. 
[The Center] provides direct legal services to and advocates 
for  these  populations  through  policy  reform,  impact  litiga‐
tion, and public education. Since its founding three decades 
ago, [the Center] has been unique in blending individual cli‐
ent advocacy with broad‐based systemic change.” In the fall 
of  2011  the  Center  submitted  to  the  Department  of  Home‐
land Security (and to other federal agencies as well, but we 
can  ignore  them)  a  request  under  the  Freedom  of  Infor‐
mation Act, 5 U.S.C. § 552, for information relating to Tier III 
terrorist organizations, defined by the Immigration and Na‐
tionality  Act  in  8  U.S.C.  § 1182(a)(3)(B)(vi)(III).  The  Depart‐
ment  provided  only  some  of  the  information  requested  by 
the Center, so the Center brought this suit to enjoin the De‐
partment  from  withholding  the  other  information  that  the 
Center  had  sought—the  names  of  what  are  referred  to  as 
“Tier  III  terrorist  organizations.”  Membership  in  any  of  the 
tiers makes one inadmissible to the United States, with nar‐
row exceptions. 
    Tier I and Tier II organizations are publicly identified ter‐
rorist  groups  such  as  ISIS  and  al‐Qaeda.  Tier  III  organiza‐
tions  are  defined  in  8  U.S.C.  § 1182(a)(3)(B)(vi)(III)  as  any 
group of two or more people that engages in terrorist activi‐
ty  (as  defined  in  8  U.S.C.  § 1182(a)(3)(B)(iv)),  even  if  their 
terrorist  activity  is  conducted  exclusively  against  regimes 
that  are  enemies  of  the  United  States.  Tier  III  organizations 
tend to have a lower profile than Tier I’s or Tier II’s, not only 
because  the  government  does  not  publish  their  names  but 
also  because  they  tend  to  be  groups  about  which  the  U.S. 
government  does  not  have  good  intelligence,  making  it  es‐
sential  that  the  Department  be  able  to  obtain  information 
about them  during screening interviews that are as focused 
No. 16‐1840                                                             3 


and  complete  as  possible.  The  district  judge  granted  sum‐
mary  judgment  for  the  Department  on  the  ground  that  the 
names of the Tier III organizations are protected from disclo‐
sure under the Freedom of Information Act by the Act’s 7(E) 
Exemption, 5 U.S.C. § 552(b)(7)(E). The judge then dismissed 
Heartland’s suit with prejudice, precipitating this appeal. 
     The  exemption  embraces  “records  or  information  com‐
piled  for  law  enforcement  purposes,  but  only  to  the  extent 
that  the  production  of  such  law  enforcement  records  or  in‐
formation  ...  would  disclose  techniques  and  procedures  for 
law  enforcement  investigations  or  prosecutions,  or  would 
disclose  guidelines  for  law  enforcement  investigations  or 
prosecutions if such disclosure could reasonably be expected 
to  risk  circumvention  of  the  law.”  The  Center  contends  not 
without  reason  that  names  of  organizations  are  not  “guide‐
lines.” We are puzzled by the amount of space in its brief the 
government devotes to trying to show that they are “guide‐
lines.”  Our  puzzlement  derives  from  our  inability  to  see 
what  difference  it  makes  whether  the  names  are  or  are  not 
guidelines  given that  the  heart  of the  exemption, at  least  so 
far  as  relates  to  this  case,  lies  in  its  authorizing  the  govern‐
ment not to “disclose techniques and procedures for law en‐
forcement investigations or prosecutions.” 
    The  government’s  unwillingness  to  turn  over  the  names 
of Tier III organizations to the Center—which remember in‐
tends to publicize them if it gets its hands on them—rests on 
a  combination  of  two  concerns,  both  encompassed  by  the 
passage in the exemption that we just quoted. The first con‐
cern is implicit in the statutory definition of a Tier III organi‐
zation—“a  group  of  two  or  more  individuals  ...  which  en‐
gages in” specified terrorist activities that involve acts of vio‐
4                                                         No. 16‐1840 


lence,  8  U.S.C.  §  1182(a)(3)(B)(vi)(III),  making  it  more  likely 
than  in  the  case  of  other  asylum  seekers  that  if  admitted  to 
the  United  States  they  would  commit  violent  or  otherwise 
unlawful  acts.  Second,  as  explained  in  the  government’s 
brief, “an alien who becomes aware that a particular organi‐
zation  has  been  found  to  fall  within  the  definition  of  a  Tier 
III organization will have a very strong incentive to falsify or 
misrepresent  any  and  all  encounters,  activities,  or  associa‐
tions that he or she may have had with that organization.” If 
the  alien  doesn’t  know  that  a  terrorist  organization  that  he 
has  belonged  to,  been  affiliated  with,  or  maybe  simply  has 
provided  supplies  or  money  to,  has  been  identified  by  our 
government as a terrorist organization, he is likely to be less 
guarded in answering questions about his activities in or as‐
sociations with the organization. But if he knows that the or‐
ganization he belonged to or was associated with is deemed 
a terrorist organization, he is likely to deny having ever had 
any connection to it or even having ever heard of it. And if his 
denials  are  believed  he  may—even  if  he  is  a  past  and  pro‐
spective  future  terrorist—not  only  escape  the  government’s 
net  but  also  cost  the  government  an  opportunity  to  obtain 
information  about  the  organization  that  might  in  the  future 
help in identifying terrorists. The withholding of the name of 
a  terrorist  organization  from  an  alien  who  is  being  ques‐
tioned is thus a technique of a law enforcement investigation 
that is squarely within the 7(E) exemption. 
    The  Center  argues  that  “no  knowing  terror  affiliate  will 
disclose his or her terror affiliation,” and so the government 
will  learn  nothing  less  from  its  questioning  of  aliens  if  the 
names were publicized. Well obviously an alien seeking asy‐
lum in the United States is not going to tell the government, 
in response to the question whether he has ever belonged to 
No. 16‐1840                                                             5 


a terrorist organization, that he did, and it was called [what‐
ever]. But that would be dumb interrogation. He’ll be asked 
what  he  knows  about  terrorist  activities  in  whatever  region 
he’s  from,  and  in  an  effort  to  demonstrate  cooperation  he 
may offer information about some terrorist groups—and one 
of  them  may  be  one  he  has  had  dealings  with.  If  the  gov‐
ernment  is  required  to  name  all  terrorist  groups  at  the  Tier 
III level this type of questioning will be ineffectual. 
    We learn in the Center’s reply brief that its primary con‐
cern  is  not  with  names  but  with  the  Tier  III  category  itself, 
for it says for example that “the designation of Tier III organ‐
izations  is  often  doubtful.”  It  hopes  that  if  it  can  obtain  the 
names of all the organizations—its goal in this litigation—it 
will  be  able  to  discredit  some  or  perhaps  many  of  them. 
Deeply  distrustful  of  the  U.S.  government,  by  the  tone  and 
content  of  its  briefs  the  Center  signals  its  disbelief  that  the 
government has secrets worth keeping from asylum seekers 
and their helpers (such as the Center), but it does not explain 
what the government would gain by pretending that harm‐
less organizations are actually terrorist groups. The govern‐
ment  makes  mistakes,  but  the  Center  has  not  shown  that 
they’re willful, or that Exemption 7(E), on which this litiga‐
tion pivots, is either invalid—in fact the Center concedes that 
the  exemption  is  valid—or  inapplicable  to  the  withheld 
names. 
    The judgment of the district court is 
                                                             AFFIRMED. 
6                                                      No. 16‐1840 

    MANION, Circuit Judge, concurring in the judgment. Under 
the  Freedom  of  Information  Act,  Heartland  Alliance’s  Na‐
tional  Immigrant  Justice  Center  seeks  the  release  of  docu‐
ments relating to the denial of entry into the United States of 
certain individuals. In particular, it seeks the release of a list 
of the Tier III terrorist organizations that it claims is used to 
reject      immigration           applications.        8     U.S.C. 
§ 1182(a)(3)(B)(vi)(III).  For  its  part,  the  government  claims 
that the release of some or all of these organizations’ names is 
exempted  from  FOIA  as  law  enforcement  “guidelines,”  the 
release of which would facilitate the circumvention of our na‐
tion’s immigration laws. This claim, if true, would allow the 
government to claim the protection of exemption 7(E), and re‐
fuse to release the list of these names. 5 U.S.C. § 552(b)(7)(E). 
    Because  the  government  has  demonstrated  an  adequate 
factual basis for its assertion that disclosure of these organi‐
zations could lead to circumvention of our nation’s immigra‐
tion laws, I concur in the judgment. Enviro Tech Int’l, 371 F.3d 
370, 373 (7th Cir. 2004). 
    I write separately for two reasons. First, we need not go 
beyond affirming the decision of the district court. It properly 
granted  summary  judgment  on  the  grounds  that  the  list  of 
Tier  III  names  was  a  guideline  within  the  meaning  of  7(E). 
Disclosing the names risked allowing terrorists to circumvent 
the laws. But our court goes on to hold that the names are law 
enforcement “techniques” akin  to the use of wiretapping  in 
drug trafficking investigations, exempt from disclosure under 
7(E) on that basis. That leaves us with no better guidance for 
what constitutes a “technique” or a “guideline” under 7(E).  
No. 16‐1840                                                                          7

     At oral argument, the government noted plausible foreign 
relations grounds for the government withholding this infor‐
mation  under  other  FOIA  exemptions.  Specifically,  it  noted 
that  U.S.  government  relations  with  Tier  III  organizations 
might change on short notice, and that revealing certain Tier 
III  organizations  might  have  foreign  policy  ramifications. 
What  one  day  might  be  an  allied  Christian  militia  fighting 
against the Islamic State (ISIS) might the next day be our na‐
tion’s enemy, and while not rising to the level of a Tier I or II 
organization, might fall under Tier III. All of this suggests that 
the government has, in our nation’s FOIA law, adequate al‐
ternative claims for exemption that it chose to avoid, so there 
is no need to broadly construe 7(E). 
    I write separately for a second, critical reason, which is my 
concern about the apparent lack of Syrian Christians as a part 
of immigrants from that country. It is possible that our case 
bears a direct link to this enigma.  
    It  is  well‐documented  that  refugees  to  the  United  States 
are not representative of that war‐torn area of the world. Per‐
haps  10  percent  of  the  population  of  Syria  is  Christian,  and 
yet less than one‐half of one percent of Syrian refugees admit‐
ted to the United States this year are Christian.1  Recognizing 
the crisis in Syria, the President in 2015 set a goal of resettling 
10,000 refugees in the United States. And in August the gov‐
ernment  reached  this  laudable  goal.  And  yet,  of  the  nearly 
11,000  refugees  admitted  by  mid‐September,  only  56  were 

                                                 
      1
      Stephen Dinian, U.S. accepts record number of Syrian refugees in June 
despite  terrorist  screening  worries,  WASH.  TIMES,  June  30,  2016,  available  at 
http://m.washingtontimes.com/news/2016/jun/30/us‐accepts‐record‐
number‐of‐syrian‐refugees‐in‐jun/#!.  
8                                                                    No. 16‐1840 

Christian. To date, there has not been a good explanation for 
this perplexing discrepancy.  
    This is  not to suggest that any  refugee  group  is more  or 
less  welcome:  quite  the  contrary.  The  good  people  of  this 
country  routinely  welcome  immigrants  from  all  over  the 
world. But in a democracy, good data is critical to public de‐
bate  about  national  immigration  policy.  When  we  demand 
high evidentiary burdens for states seeking to keep their citi‐
zens safe, and then prevent the states from obtaining that ev‐
idence, we create a Catch‐22.2  
    At oral argument the government explicitly noted that al‐
lies of the United States today might become enemies tomor‐
row, and vice versa: groups might fall in and out of the Tier 
III designation. Because none of this is public, it is impossible 
to know if this is the major reason for the lack of Syrian Chris‐
tian immigrants to the United States. It is at least possible that 
incidental affiliation with some Christian militia could lead an 
immigration  officer  to  deny  entry  to  Syrians  on  this  basis. 
That would be a dubious consequence. 
    And yet, Congress, through the exemptions to FOIA, has 
consciously made the decision to limit what governmental in‐
formation is available to the public. If Congress is concerned 
about how immigration officers are making their decisions re‐
lated to the designation and application of the Tier III terrorist 
organization  affiliation,  Congress  has  the  authority  to  act. 
Congress  has  its  own  oversight  capabilities  and  subpoena 

                                                 
      2  Exodus  Refugee  Immigration  v.  Pence,  No.  16‐1509  (7th  Cir.  Oct.  3, 

2016),  available  at  http://media.ca7.uscourts.gov/cgi‐bin/rssExec.pl?Sub‐
mit=Display&Path=Y2016/D10‐03/C:16‐1509:J:Pos‐
ner:aut:T:fnOp:N:1838881:S:0.
No. 16‐1840                                                  9

power,  and  Congress  could  choose  to  amend  our  nation’s 
sunshine laws or our immigration laws. Until that time, how‐
ever, many of us remain in the dark as a humanitarian catas‐
trophe continues.